Opinion issued May 4, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00357-CR
                             ———————————
                       THE STATE OF TEXAS, Appellant
                                          V.
                           JUAN NEGRETE, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1524468


                                   OPINION

      In this interlocutory appeal,1 appellant, the State, challenges the trial court’s

order granting the pretrial motion to suppress filed by appellee, Juan Negrete. In its

sole issue, the State contends that the trial court erred in granting appellee’s motion

1
      See TEX. CODE CRIM. PROC. art. 44.01(a)(5).
to suppress the videotape recording of appellee’s oral statement to law enforcement

officers.

      We affirm.

                                   Background

      A Harris County grand jury issued a true bill of indictment, alleging that

appellee, on or about September 17, 2016, “did then and there unlawfully,

intentionally and knowingly commit the felony offense of deadly conduct by

knowingly discharging a firearm at and in the direction of a vehicle, namely a motor

vehicle, and [appellee] was reckless as to whether the vehicle was occupied, and

while in the course of and furtherance of said offense did commit an act clearly

dangerous to human life, to-wit: by shooting with a firearm and did thereby cause

the death of Jaime Rivera,” the complainant.2 (Emphasis omitted.)

      Later, appellee moved to suppress his statement made to law enforcement

officers after he was arrested on September 20, 2016 for the felony offense of

murder. According to appellee, during his interview with law enforcement officers,

he invoked his Fifth Amendment right to counsel and requested counsel, but officers

did not cease their interrogation in violation of appellee’s Fifth Amendment right.3

Appellee also asserted that, during his interview, law enforcement officers


2
      See TEX. PENAL CODE ANN. § 19.02(b) (“Murder”).
3
      See U.S. CONST. amends. V, XIV.

                                         2
threatened his family members, rendering his confession involuntary. Appellee

requested that the trial court suppress the videotaped recording of his oral statement

to law enforcement officers.

      No witnesses testified at the hearing on appellee’s motion to suppress. The

trial court, however, viewed the videotaped recording of appellee’s statement to law

enforcement officers.4

      The videotaped recording shows appellee handcuffed to a chair when two law

enforcement officers enter the room. Appellee remains handcuffed while officers

ask him questions. The handcuffs are removed about four minutes and fifty seconds

into the videotaped recording. About seven minutes and thirty seconds into the

videotaped recording, one of the law enforcement officers reads appellee the

required Miranda5 and Texas Code of Criminal Procedure article 38.22 warnings.6

The officer then tells appellee that the officers want to talk to him about “a

homicide,” and he immediately states that he and the other law enforcement officer




4
      Although the videotaped recording of appellee’s statement was not admitted into
      evidence at the suppression hearing, we previously ordered it included in the
      appellate record, and we consider it in this appeal. See Amador v. State, 221 S.W.3d
      666, 673–74 (Tex. Crim. App. 2007); Cornish v. State, 848 S.W.2d 144, 145 (Tex.
      Crim. App. 1993) (“[E]vidence which, although not formally introduced is
      nevertheless treated by the trial court and the parties as if it had been, may be
      considered on appeal as if admitted.”).
5
      See Miranda v. Arizona, 384 U.S. 436, 444 (1966).
6
      See TEX. CODE CRIM. PROC. ANN. art. 38.22.

                                           3
“don’t want [appellee’s] . . . younger brother” “to be wrapped up in this” and “mixed

up in this, if he is not involved.” Appellee responds, “He’s not.” The officer tells

appellee that he has information that appellee and “Ivan” were in the car, but the

officers need details on “who was involved,” “who was driving,” “the facts,” and

“what happened.” He says to appellee, “[O]bviously we got to your house.” And

the officer tells appellee he has a “big problem” because he does not “want to put

[appellee’s] mother and father in jail if [he] doesn’t have to.” When appellee asks

“why” his parents would be put “in jail,” the officer replies that there were “assault

rifles . . . in [a] bedroom that . . . [were] completely and totally accessible by

a . . . child.” Appellee tells the officer that his parents did not know that “they were

there.”

      The law enforcement officer then asks appellee to “explain to [the

officers], . . . within th[e] last week when [appellee] and Ivan were together, what

happened.” Appellee responds, “[H]ow many people are y’all putting in the car?”

The officer states, “I want you to tell me.” And appellee replies, “I don’t want to

snitch without a lawyer.”7 In response to appellee’s statement, the law enforcement

officer says: “[W]e are not talking about snitching, what we are talking about is

keeping your mother and father from going to jail.” When appellee asks, “[F]or


7
      Appellee makes this statement about thirteen minutes and ten seconds into the
      videotaped recording and about five minutes and thirty seconds after he was read
      the required warnings.

                                           4
what though,” the officer states, “for the dope,” “for the rifles,” while the other law

enforcement officer interjects “for the narcotics paraphernalia,” “for the almost

$14,000 of illegal money that was up there,” and “for a lot of things.” Appellee

replies, “They don’t even know” and “They don’t even go up there.” The officer

tells appellee, “We know you smoke up there.” When appellee says that his mother

is “not a criminal,” she just “gets nervous,” the other officer tells appellee “she’s

gonna get a lot more nervous.”

      The law enforcement officer then redirects the discussion “to get to the bottom

of this so that [the officers] can clear up a lot of stuff.” The officer tells appellee to

explain “what happened, what took place.” Appellee asks, “When? That night?”

Appellee expresses reluctance to talk about the people in the car because they know

that he was there. The law enforcement officer tells appellee to tell him what

appellee “know[s].” Appellee states that he was “driving under the influence” and

he was coming from “the club.” In response to the law enforcement officer’s

questions, appellee explains that “Ivan” was sitting in the front-passenger seat of the

sport utility vehicle (“SUV”). Appellee again expresses concern about “the other

people” and asks about “witness protection.” The law enforcement officer explains

that he obtained a search warrant for appellee’s SUV and house and the officers

knew that appellee was “involved” and that “Ivan was involved.” The officer

reiterates that appellee was driving and “Ivan” was the passenger in the front seat of


                                            5
the SUV. And appellee tells the officer that there were “three more people.” The

officer asks what time appellee and “Ivan” left the club, and appellee responds,

“When it closed.” The officer asks appellee where he drove after leaving the club,

and appellee states that he went “back to the neighborhood” and picked up “three

people” they “saw . . . in the street.” The officer asks appellee what they did next,

and appellee says that they “went to pick somebody else up.” When asked who was

picked up, appellee states that he did not know the person, but he was a relative of

one of the people in the car. The officers then ask appellee, what happened next,

and appellee states, “What about my lawyer right there”8 and “I want to make sure

that I am going to be benefitted. That’s why I need a lawyer.”9 The officers respond

that appellee has been corroborating what they already know, and the other officer

states that appellee has not told them “who pulled the trigger” and the “circumstances

behind why the trigger was pulled.”

      The first law enforcement officer then asks appellee about the firearm

involved and to whom the firearm belonged. Appellee replies that it belonged to one

of the “other boys” and they said that they had stolen it. The officer asks appellee

whether “Ivan” was “the one who used the gun.” And appellee responds, “Yup.”

8
      Appellee makes this statement about nineteen minutes into the videotaped recording
      and about six minutes after stating that he did not “want to snitch without a lawyer.”
9
      Appellee makes this statement about twenty minutes and forty seconds into the
      videotaped recording and about seven minutes and thirty seconds after stating that
      he did not “want to snitch without a lawyer.”

                                            6
The law enforcement officer reiterates that the officers “do not want to take

[appellee’s] mother and father to jail” or “take [appellee’s] little brother to jail,” but

the officers “have to have information from [appellee]” and “unfortunately,

[appellee’s little brother is] wrapped up in it.” The law enforcement officers

question appellee about “[the] homicide” for another thirty-eight minutes. The

videotaped recording shows that the law enforcement officers’ interview with

appellee lasted about sixty-one minutes.

      After reviewing the videotaped recording, the trial court listed the “three

statements [by appellee that it] found invoke[ed] [the right to] counsel.” The first

statement by appellee, which occurs about thirteen minutes and ten seconds into the

videotape recording, was: “I don’t want to snitch without a lawyer.” (Internal

quotations omitted.) The second statement by appellee, which occurs about nineteen

minutes into the videotaped recording, was: “What about my lawyer right there.”

(Internal quotations omitted.) The third statement by appellee, which occurs about

twenty minutes and forty seconds into the videotaped recording, was: “I want to

make sure that I am going to be benefitted. That’s why I need a lawyer.”

      Following the suppression hearing, the trial court, without specifying the

grounds, granted appellee’s motion to suppress the videotape recording of appellee’s

oral statement to law enforcement officers.




                                            7
                                 Motion to Suppress

      In its sole issue, the State argues that the trial court erred in granting appellee’s

motion to suppress the videotape recording of appellee’s oral statement to law

enforcement officers because appellee did not unequivocally and unambiguously

invoke his right to counsel while being interviewed by the law enforcement officers.

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review. See Turrubiate v. State, 399 S.W.3d 147, 150 (Tex.

Crim. App. 2013). We review the trial court’s factual findings for an abuse of

discretion and the trial court’s application of the law to the facts de novo. Id. At a

suppression hearing, the trial court is the sole and exclusive trier of fact and judge

of the witnesses’ credibility, and it may choose to believe or disbelieve all or any

part of the witnesses’ testimony. Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim.

App. 2002); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). When, as

here, a trial court does not make explicit findings of fact, we review the evidence in

a light most favorable to the trial court’s ruling, and we assume that the trial court

made implied findings of fact that support its ruling as long as those findings are

supported by the record. Ramirez-Tamayo v. State, 537 S.W.3d 29, 35–36 (Tex.

Crim. App. 2017); see also Walter v. State, 28 S.W.3d 538, 540 (Tex. Crim. App.

2000). We give almost total deference to a trial court’s implied findings, especially

those based on an evaluation of witness credibility or demeanor. Valtierra v. State,


                                            8
310 S.W.3d 442, 447 (Tex. Crim. App. 2010). We will sustain the trial court’s ruling

if it is reasonably supported by the record and is correct on any theory of law

applicable to the case. Id. at 447–48. This is so even if the trial court gives the

wrong reason for its decision. Laney v. State, 117 S.W.3d 854, 857 (Tex. Crim. App.

2003); State v. Brabson, 899 S.W.2d 741, 745–46 (Tex. App.—Dallas 1995)

(stating, in context of reviewing trial court order granting motion to suppress,

appellate court “cannot limit [its] review of the [trial] court’s ruling to the ground

upon which [the trial court] relied” and it “must review the record to determine if

there is any valid basis upon which to affirm the [trial] court’s ruling”), aff’d, 976

S.W.2d 182 (Tex. Crim. App. 1998).

      The Fifth Amendment prohibits the government from compelling a criminal

defendant to make statements incriminating himself. See U.S. CONST. amends. V,

XIV; see also Edwards v. Arizona, 451 U.S. 477, 481–82 (1981). The United States

Supreme Court has “crafted safeguards to protect th[e] ‘privilege against

self-incrimination’   in   the   inherently   coercive   atmosphere    of   custodial

interrogations.” Pecina v. State, 361 S.W.3d 68, 74–75 (Tex. Crim. App. 2012)

(quoting Miranda v. Arizona, 384 U.S. 436, 441 (1966)). To protect the privilege

against self-incrimination, law enforcement officers “may not conduct a custodial

interrogation of a suspect who has requested the assistance of counsel.” Gaitan v.

State, 533 S.W.3d 19, 27 (Tex. App.—Corpus Christi–Edinburg 2016, pet. ref’d);


                                          9
see also State v. Soto, Nos. 04-19-00427-CR to 04-19-00429-CR, 2020 WL

6293451, at *3 (Tex. App.—San Antonio Oct. 28, 2020, pet. ref’d) (mem. op., not

designated for publication) (“The right to counsel during custodial interrogation was

created as a procedural safeguard to ‘insure that the right against compulsory

self-incrimination was protected.’” (quoting Michigan v. Tucker, 417 U.S. 433, 444

(1973))); Mbugua v. State, 312 S.W.3d 657, 663 (Tex. App.—Houston [1st Dist.]

2009, pet. ref’d) (“Under the Fifth Amendment of the United States Constitution, an

accused has the right to have an attorney present during custodial interrogation.”).

Thus, “once a defendant in custody asks to speak with a lawyer, all interrogation

must cease until a lawyer is present” or the defendant himself reinitiates a dialogue

with law enforcement officers. Rhode Island v. Innus, 446 U.S. 291, 293 (1980);

State v. Gobert, 275 S.W.3d 888, 892 (Tex. Crim. App. 2009); see also Edwards,

451 U.S. at 484–85; Flores v. State, 299 S.W.3d 843, 852 (Tex. App.—El Paso 2009,

pet. ref’d); Mbugua, 312 S.W.3d at 663–64 (“Once an accused has invoked that

right, police interrogation must stop until counsel has been made available or the

accused himself initiates a dialogue with the police.”). When law enforcement

officers fail to cease their interrogation in violation of a defendant’s Fifth

Amendment right to counsel, the State may not use the defendant’s statement during

the prosecution of its case. See Jones v. State, 119 S.W.3d 766, 772 (Tex. Crim.

App. 2003); Ochoa v. State, 573 S.W.2d 796, 801 (Tex. Crim. App. 1978); see also


                                         10
Williams v. State, No. 01-13-00111-CR, 2014 WL 1612399, at *8 (Tex. App.—

Houston [1st Dist.] Apr. 22, 2014, no pet.) (mem. op., not designated for

publication).

      The right to counsel is invoked when a defendant indicates that he desires to

speak to an attorney or to have an attorney present during questioning. Dinkins v.

State, 894 S.W.2d 330, 351 (Tex. Crim. App. 1995); see also Bernard v. State, No.

01-18-00876-CR, 2019 WL 6869328, at *4 (Tex. App.—Houston [1st Dist.] Dec.

17, 2019, pet. ref’d) (mem. op., not designated for publication). Yet not every

mention of a lawyer will suffice to invoke the Fifth Amendment right to counsel

during questioning. Gobert, 275 S.W.3d at 892; Dinkins, 894 S.W.2d at 351; see

also Bernard, 2019 WL 6869328, at *4 (“The use of the word ‘attorney’ or ‘lawyer’

does not, in and of itself, invoke the right to counsel.”). An ambiguous or equivocal

statement about counsel does not require law enforcement officers to halt their

interrogation or even seek clarification. Gobert, 275 S.W.3d at 892; see also

Mbugua, 312 S.W.3d at 664 (“[A] person in custody must unambiguously and

unequivocally invoke his right to counsel before interrogation must cease.”). When

reviewing an alleged invocation of the right to counsel, we look at the statement

itself and the totality of the circumstances surrounding the statement to determine

whether the defendant’s statement constitutes an actual invocation of the right to

counsel. Dinkins, 894 S.W.2d at 351; see also Gobert, 275 S.W.3d at 892. The test


                                         11
is an objective one: whether the defendant articulated his desire for the assistance

of counsel sufficiently clearly that a reasonable law enforcement officer in the

circumstances would understand the statement to be a request for an attorney.

Gobert, 275 S.W.3d at 892–93; Dinkins, 894 S.W.2d at 351–52; Mbugua, 312

S.W.3d at 664. While there are no “magical words” required to invoke a defendant’s

right to counsel, at a minimum, a defendant must “express a definite desire to speak

to someone, and [for] that person [to] be an attorney.” Dinkins, 894 S.W.2d at 352

(internal quotations omitted); see also Lucas v. State, 791 S.W.2d 35, 45 (Tex. Crim.

App. 1989) (“The right to counsel is considered invoked where a person indicates

he or she desires to speak to an attorney or have an attorney present during

questioning.”).

      The State asserts that appellee’s statement, “I don’t want to snitch without a

lawyer,” was not an unambiguous invocation of his Fifth Amendment right to

counsel because the word “snitch” is informal or slang and “it is not exactly clear

when a criminal defendant snitches,” thus, making the term “snitch” itself

ambiguous.    (Internal quotations omitted.)    Further, appellee’s statement only

indicated that his “desire for an attorney [was] condition[ed] on when he snitche[d],”

and it was not a blanket request for an attorney. (Internal quotations omitted.)

      The videotaped recording shows that about seven minutes and thirty seconds

into appellee’s interview with law enforcement officers, one of the officers reads


                                         12
appellee the required Miranda and Texas Code of Criminal Procedure article 38.22

warnings, which included informing appellee of his right to have an attorney present

and advise him before and during any questioning by law enforcement officers. See

Gobert, 275 S.W.3d at 892 (“Among the rights about which the police must advise

a suspect whom they have arrested is the right to have counsel present during any

police-initiated interrogation.”); Coffey v. State, 435 S.W.3d 834, 841–43 (Tex.

App.—Texarkana 2014, pet. ref’d) (holding defendant was not informed he had right

to have attorney present during questioning, as required by Miranda and Texas Code

of Criminal Procedure article 38.22); see also Soto, 2020 WL 6293451, at *3

(“Under the Fifth Amendment, an accused has the right to consult with an attorney

and to have an attorney present during a custodial interrogation and the police must

explain this right to the accused before questioning begins.”). After reading the

required Miranda and article 38.22 warnings, the law enforcement officer tells

appellee that the officers want to talk to him about “a homicide,” and they “don’t

want [appellee’s] . . . younger brother” “to be wrapped up in [it].”         The law

enforcement officer also tells appellee that the officers need details on “who was

involved,” “who was driving,” “the facts,” and “what happened” because he has a

“big problem” as he “does not want to put [appellee’s] mother and father in jail if

[he] doesn’t have to.” The law enforcement officer next asks appellee to “explain

to [the officers], . . . within th[e] last week when [appellee] and Ivan were together,


                                          13
what happened.” Appellee responds, “[H]ow many people are y’all putting in the

car?” And the officer states, “I want you to tell me.” Appellee replies, “I don’t want

to snitch without a lawyer.”

      A “snitch” is a person “who supplies law-enforcement officers with

information in hopes of receiving lenient treatment.”         Snitch, BLACK’S LAW

DICTIONARY (11th ed. 2019). To “snitch” means to inform or tattle, particularly to

law enforcement officers. See Metro. Transit Auth. of Harris Cty. v. Williams, No.

01-17-00724-CV, 2018 WL 541932, at *3 (Tex. App.—Houston [1st Dist.] Jan. 25,

2018, pet. denied) (mem. op.) (defining “[s]nitch” as to report on someone or to

“inform on someone” (internal quotations omitted)); Hill v. Herald-Post Publ’g Co.,

877 S.W.2d 774, 778–79 (Tex. App.—El Paso 1994), aff’d in part, rev’d in part on

other grounds, 891 S.W.2d 638 (Tex. 1994); Snitch, MERRIAM-WEBSTER’S

COLLEGIATE DICTIONARY (11th ed. 2014) (defining “snitch” as “inform” or “tattle”);

see also Myers v. State, Nos. 09-14-00365-CR, 09-14-00366-CR, 2015 WL

4571380, at *2 (Tex. App.—Beaumont July 29, 2015, no pet.) (mem. op., not

designated for publication) (witness testified he was known as “[a] snitch[]” because

he had “given law enforcement information” (internal quotations omitted)); Webb v.

State, No. 08-11-00126-CR, 2013 WL 1229012, at *2 n.5 (Tex. App.—El Paso Mar.

27, 2013, pet. ref’d) (mem. op., not designated for publication) (witness testified

term “snitch” meant “talking to or cooperating with law enforcement in their


                                         14
investigations” (internal quotations omitted)); Blue v. State, No. 04-11-00726-CR,

2012 WL 4095988, at *1 (Tex. App.—San Antonio Sept. 19, 2012, pet. ref’d) (mem.

op., not designated for publication) (law enforcement officer testified that “people

were not willing to talk to the police for fear of being labeled a ‘snitch’”); Bell v.

State, No. 01-10-0143-CR, 2012 WL 761187, at *2 (Tex. App.—Houston [1st Dist.]

Mar. 8, 2012, pet. ref’d) (mem. op., not designated for publication) (witness testified

that she did not speak to law enforcement officers initially because she did not want

to be considered “a snitch” (internal quotations omitted)).

      At the hearing on appellee’s motion to suppress, the trial court, when

discussing appellee’s invocation of his right to counsel through the statement, “I

don’t want to snitch without a lawyer,” explained: “I think if we removed the word

‘snitch’ and turned it into ‘talk to the police,’ I don’t think there would be any

question about whether or not th[ere] was an invocation. I think that’s a matter of

vernacular. . . . [W]hat he is saying is, I need a lawyer to protect me so when I tell

you this stuff, I’m going to get something out of it. . . . [T]his seems very obvious

what he’s saying is, I want a lawyer before I talk to the cops because I know I need

a lawyer to protect me.”

      Under Texas law, there are no “magical words” required for a defendant to

invoke his right to counsel. Dinkins, 894 S.W.2d at 352 (internal quotations

omitted). Instead, the right to counsel is invoked when a defendant indicates that he


                                          15
desires to speak to an attorney or to have an attorney present during questioning. Id.

at 351; see also Bernard, 2019 WL 6869328, at *4. In response to law enforcement

officers’ questions about the details of “a homicide,” appellee told the officers: “I

don’t want to snitch without a lawyer,” meaning appellee did not want to talk to law

enforcement officers about “[the] homicide” without a lawyer. See Ochoa, 573

S.W.2d at 800–01 (“Although [defendant] did not make a ‘formal request’ or

absolute demand for a lawyer, he did in some manner indicate to [the law

enforcement officer] that he wanted to exercise his right to counsel. This was

sufficient to require a cessation of interrogation.”). Appellee’s statement was an

unambiguous and unequivocal invocation of his right to counsel, and it is not unlike

the statements made by the defendants in other cases in which courts have held that

the defendant clearly invoked his right to counsel. See Jones v. State, 742 S.W.2d

398, 405–06 (Tex. Crim. App. 1987) (defendant’s statement, “I think I want a

lawyer,” was clear and unequivocal assertion of her right to consult with counsel

(internal quotations omitted)); Ochoa, 573 S.W.2d 799–801 (defendant’s statement

“that he probably ought to talk to a lawyer or . . . didn’t want to sign anything until

he talked to a lawyer” was sufficient to invoke his right to counsel and required

cessation of interrogation); Goodnough v. State, 627 S.W.2d 841, 843–44 (Tex.

App.—San Antonio 1982, pet. ref’d) (defendant invoked right to counsel by stating,

“I might better talk to a lawyer first” (internal quotations omitted)); see also Davis


                                          16
v. United States, 512 U.S. 452, 455 (1994) (questioning by law enforcement ceased

when defendant said, “I think I want a lawyer before I say anything else” (internal

quotations omitted)); United States v. Johnson, 400 F.3d 187, 195–97 (4th Cir. 2005)

(defendant unequivocally invoked right to counsel by asserting that he did not want

to make statement without lawyer); Tindle v. United States, 778 A.2d 1077, 1083–

84 (D.C. 2001) (defendant clearly invoked right to counsel by asserting he did not

want to make statement without lawyer); United States v. McCluskey, 893 F. Supp.

2d 1117, 1122, 1138–39 (D.N.M. 2012) (defendant’s statement, “I don’t want to talk

to nobody without a lawyer,” constituted “an unambiguous and unequivocal

invocation of his Miranda right to counsel” (internal quotations omitted)); cf.

Miranda, 384 U.S. at 444–45 (there can be no questioning if defendant indicates in

any manner and at any stage of interrogation process that he wishes to consult with

attorney). Here, appellee expressed a definite desire to speak to someone and for

that person to be an attorney. See Dinkins, 894 S.W.2d at 352; see also Davis, 512

U.S. at 459 (invocation of right to counsel requires “some statement that can

reasonably be construed to be an expression of a desire for the assistance of an

attorney” (internal quotations omitted)).

      The State asserts that this case is like Molina v. State, in which a defendant

sought to have his statements to law enforcement officers suppressed because he had

purportedly invoked his right to counsel. 450 S.W.3d 540, 545 (Tex. App.—


                                            17
Houston [14th Dist.] 2014, no pet.). In that case, the defendant, while in custody,

was interviewed by law enforcement officers about “a double murder.” Id. at 545–

46. The defendant, during the interview, stated: “If I’m getting blamed for

something like that well shit I’m going to just go ahead and call my lawyer,” but law

enforcement officers did not cease their interrogation. Id. The trial court found that

the defendant’s statement was not a clear and unambiguous invocation of his right

to counsel. Id. On appeal, the Fourteenth Court of Appeals agreed, reasoning that

the defendant’s “statement was not in the form of a request, nor did [the defendant]

expressly say that he wanted a lawyer.” Id. at 547. Thus, the court held, under the

circumstances in the case, that the defendant’s statement was not a clear and

unambiguous request for counsel. Id.

      Molina is distinguishable, particularly because here, appellee did “expressly

say that he wanted a lawyer.” Cf. id. And we do not agree with the State’s assertion

that appellee’s expressed desire for an attorney was conditional, a point which the

defendant conceded in Molina.10 See id.

      Examining appellee’s statement and the totality of the circumstances, we

conclude that appellee articulated his desire for the assistance of counsel sufficiently


10
      Even if appellee’s statement, “I don’t want to snitch without a lawyer,” could be
      construed as conditional, just because a statement is conditional does not mean it is
      equivocal, ambiguous, or otherwise unclear. See State v. Gobert, 275 S.W.3d 888,
      893 (Tex. Crim. App. 2009); see also Trejo v. State, 594 S.W.3d 790, 797–98 (Tex.
      App.—Houston [14th Dist.] 2019, no pet.).

                                           18
clear that a reasonable law enforcement officer in the circumstances would have

understood that the statement was a request for an attorney. See Gobert, 275 S.W.3d

at 892–93; Dinkins, 894 S.W.2d at 351–52; Mbugua, 312 S.W.3d at 664. We also

conclude that appellee unambiguously and unequivocally invoked his right to

counsel and the law enforcement officers conducting the interview had a duty to

terminate their interrogation. See Davis, 512 U.S. at 454; Gobert, 275 S.W.3d at

892. Because they did not do so, we hold that the trial court did not err in granting

appellee’s motion to suppress the videotape recording of appellee’s oral statement

to law enforcement officers.11 See Ochoa, 573 S.W.2d at 800 (“[T]his Court must

conclude that if [the defendant] in any manner indicated his desire to have a lawyer,

the continued interrogation was a violation of his Miranda rights and the confession

obtained therefrom is inadmissible.” (emphasis added)).

      We overrule the State’s sole issue.12

11
      The State does not assert in its brief that appellee, after stating, “I don’t want to
      snitch without a lawyer,” reinitiated a dialogue with the law enforcement officers.
      See Rhode Island v. Innus, 446 U.S. 291, 293 (1980); Gobert, 275 S.W.3d at 892;
      see also Edwards v. Arizona, 451 U.S. 477, 484–85 (1981); Flores v. State, 299
      S.W.3d 843, 852 (Tex. App.—El Paso 2009, pet. ref’d); Mbugua v. State, 312
      S.W.3d 657, 663–64 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d) (“Once an
      accused has invoked that right, police interrogation must stop until counsel has been
      made available or the accused himself initiates a dialogue with the police.”).
      Instead, the State only argues, in regard to this particular statement by appellee, that
      the statement did not constitute an unambiguous invocation of appellee’s right to
      counsel. See TEX. R. APP. P. 38.1(i).
12
      Due to our disposition, we need not address the State’s assertions that appellee’s
      later interview statements about a “lawyer” did not constitute invocations of his
      right to counsel. See TEX. R. APP. P. 47.1. We also need not address the State’s
                                             19
                                       Conclusion

      We affirm the order of the trial court.




                                                  Julie Countiss
                                                  Justice

Panel consists of Justices Hightower, Landau, and Countiss.

Publish. TEX. R. APP. P. 47.2(b).




      argument in its reply brief that appellee’s confession was not involuntary or consider
      whether that argument is properly before this Court. See id.; see also Deutsch v.
      State, 566 S.W.3d 332, 341 n.9 (Tex. App.—Houston [14th Dist.] 2018, no pet.)
      (appellate court need not consider arguments raised for first time in reply brief);
      Barrios v. State, 27 S.W.3d 313, 321–23 (Tex. App.—Houston [1st Dist.] 2000, pet.
      ref’d) (appellant not entitled to relief on issue raised for first time in reply brief).

                                             20